Title: From George Washington to James McHenry, 17 November 1799
From: Washington, George
To: McHenry, James



 PrivateMy dear Sir,
Mount Vernon 17th Novr 1799

Your confidential and interesting letter of the 10th instant, came duly, and safely to hand. With the contents of which I have

been stricken dumb; and I believe it is better that I should remain mute than to express any sentiment on the important matters which are related therein.
I have, for sometime past, viewed the political concerns of the United States with an anxious, and painful eye. They appear to me, to be moving by hasty strides to some awful crisis; but in what they will result—that Being, who sees, foresees, and directs all things, alone can tell. The Vessel is afloat, or very nearly so, and considering myself as a Passenger only, I shall trust to the Mariners whose duty it is to Watch—to steer it into a safe Port.
The charge of British influence in the appointment of Major Pinckney, to be Minister at the Court of London, is a perfect enigma—my curiosity leads me to enquire on what ground it is built—and you would oblige in giving me an explanation. Was it the measure, or the Man, that gave rise to this insinuation? the first it cannot be; because an exchange of Ministers had long been invited; saught after; and the tardiness of G. Britain in not meeting the advances of the U. States in this respect, was considered, & complained of, as an Indignity. Could it be the Man? Could he, who had fought against that Country; had bled in defence of his own, in the conflict; of acknowledged abilities, & irreproachable character, be suspected of undue influence? If neither, I ask again, on what is the accusation founded? The whole, is a mistery to me! And merely to satisfy my curiosity, I wish to have it unriddled; & not, from the present view wch I have of the subject because I shall think myself bd to answer any interrogatories which may be dictated by insiduous impertinence. With the greatest esteem and regard I remain My dear Sir—Your sincere friend and Affectionate Hble Servant

Go: Washington

